Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on April 14, 2022 in response to the Office action (OA) mailed on January 28, 2022 (“the previous OA”) have been fully considered. 

Support for claim 1 amendment can be found on pages 20-21 of the specification. 

In view of applicant’s amendment to the specification, the objection to the specification, as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment to claim 8, the 35 USC 112(b) rejection of claim 8 is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 102(a)(1) rejection of claims 1-4 and 6-8 as being anticipated by Zhang, Phill (WO 2017/100995 A1; US 20190390086 A1), as set forth in the previous OA is withdrawn.  Zhang does not teach specific gravity of the organic hollow filler as claimed.  See Page 6 of applicant’s amendment referring to 0097 and Table 1 of Zhang. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 102(a)(1) over Kuruma Hideo et al. (JP 2013249367 A) is made. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuruma Hideo et al. (JP 2013249367 A). 

Machine translation of Kuruma is attached. 

As to claim 1, Kuruma teaches a double-sided adhesive tape (double-sided pressure sensitive adhesive tape) having excellent drop impact resistance and waterproofness, which is used for fixing parts of electronic devices (0001).  

The double-sided adhesive tape of Kuruma (“the adhesive tape”) comprises a pressure-sensitive adhesive (PSA) layer, wherein the PSA layer is formed of a composition containing a hollow filler (hollow organic filler) (0007-0008, 0031, and 0048).  Kuruma further teaches a PSA composition containing Matsumoto Microsphere MFL-81GCA hollow filler.  It is submitted that Matsumoto Microsphere MFL-81GCA hollow filler of Kuruma is based on acrylonitrile copolymer and has a true specific gravity of 0.23 (0048).  As such, the specific gravity of the hollow filler (MFL-81GCA) disclosed by Kuruma is within the claimed range of 0.05 to 1.2. 

As to claim 1 preamble “A double-sided pressure-sensitive adhesive tape for use in fixing a member to be included in a mobile device”, this recitation is interpreted as an intended use of the claimed double-sided PSA tape.  Given that Kuruma as set forth previously hang teaches identical adhesive tape as the claimed invention, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma meets the claimed intended use.  MPEP 2111.02.

As to claim 3, Kuruma teaches that the hollow filler (MFL-81GCA) has an average particle size of 10 to 30 µm (0048), which is within the claimed particle diameter range of 5 to 70 µm.

As to claim 4, Kuruma discloses Matsumoto Microsphere MFL-81GCA, which is based on acrylonitrile copolymer (0048).  

As to claim 5, Kuruma teaches that the adhesive tape is formed by applying an adhesive layer with a thickness of 75 µm on both sides of 50 µm thick polyester film support (0048).  Thus, Kuruma teaches that the thickness of the adhesive tape is 100 µm or more (i.e. 75+50+75 = 200 µm). 
As to claim 6, Kuruma teaches a PSA composition containing 35 parts of n-butyl acrylate (alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 62 parts of 2-ethylhexyl acrylate ((alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 3 parts of acrylic acid, and 0.1 part of 2-hydroxyethyl methacrylate (0048). 

As to claim 7, Kuruma teaches a PSA composition containing 35 parts of n-butyl acrylate (alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 62 parts of 2-ethylhexyl acrylate ((alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 3 parts of acrylic acid, and 0.1 part of 2-hydroxyethyl methacrylate (0048).   Based on this, a person having ordinary skill in the art would recognize that the content of the alkyl (meth)acrylate having an alkyl group having 4-18 carbon atoms at an ester terminal thereof in the monomer component of Kuruma is from 50 wt% to 100 wt%. 

As to claim 8, the recitation “wherein the double-sided pressure-sensitive adhesive tape is used in fixing a member to a housing of the mobile device, and wherein the member is a display portion or a display portion-protecting member” is interpreted as an intended use of the claimed double-sided PSA tape.  Given that Kuruma as set forth previously hang teaches identical adhesive tape as the claimed invention, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma meets the claimed intended use.  MPEP 2111.02.

Based on the above, Kuruma anticipates the claimed invention. 
Response to Arguments

Applicant’s arguments submitted on April 14, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to applicant’s arguments relating to Examples 1-10 of the specification using organic hollow filler having a specific gravity in the range of 0.05 to 1.2 showing excellent impact resistance in comparison to Examples 11 and 12 using organic hollow filler having a specific gravity outside the range of 0.05 to 1.2 (page 6 of the amendment), it is respectfully submitted that applicant’s argument is not persuasive in view of the new ground of rejection.  The claimed invention is still anticipated by the new prior art of Kuruma as set forth in the current OA. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN103320037 A (machine translation) discloses ultrathin foam conductive adhesive tape (abstract).  JP2013056978 A (machine translation) discloses acrylic PSA composition and an acrylic PSA tape (0001).  JP2013056978 A further discloses addition of hollow microspheres in the resin composition of the support layer of the acrylic PSA tape (0076 and 0078). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
June 11, 2022